DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Basu et al. (US 2016/0212661 A1), hereinafter “Basu” in view of Ingale et al. (US 10,064,051 B2), hereinafter “Ingale”. 
Regarding Claim 1, Basu discloses: An apparatus (fig 15, tgt eNB), comprising: memory (para [0276]); and processing circuitry in communication with the memory (para [0276]), wherein the processing circuitry (fig 3, tgt eNB, para [0119]) is configured to: 
decode, a message for a handover of a User Equipment (UE) to a target base station (fig 15, para [0122] in step 4, the tgt eNB receives “HO Request” message from the source eNB, and tgt eNB decoded the message and perform Admission CTL in step 5), wherein a source base station is primary base station for the UE before the handover (para [0024], “After RRC connection establishment/re-establishment, the component carrier corresponding to that cell is referred to as the downlink Primary Cell (PCell)”); 
...
encode, for transmission to the UE while operating as a secondary base station, a first data packet received from the source base station (fig 15, steps 10, para [0130] “the target eNB responds with UL allocation and timing advance” before the handover has been completed, Examiner’s Note: and the data flow has the implicit teaching of encoding by the target eNB); 
encode, for transmission to the UE while operating as the primary base station, a second data packet received from the network (fig 15, step 11, “RRC Conn.Reconf.Complete” message sent to the target eNB from the UE and para [0132], “The target eNB can now begin sending data to the UE, the target eNB receives packet data indicated by L1/L2 signaling after execution of step 11 when tgt eNB operating as Primary base station and forward the packet data (equivalent to “second data packet”) to the UE);
Regarding Claim 2, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: before the handover occurs, decode one or more data packets from the source base station for relay to the UE (fig 15, step 1 and step 2, packet data received from Serving GW is relayed to the UE indicated by L1/L2 signaling between step 1 and step 2); and 
after the handover occurs: decode one or more data packets from a serving gateway (SGW) for relay to the UE (fig 15, step 11, “RRC Conn.Reconf.Complete” message sent to the target eNB from the UE and para [0132], “The target eNB can now begin sending data to the UE, the target eNB receives packet data after execution of step 11 when tgt eNB operating as Primary base station from Serving GW is relayed to the UE indicated by L1/L2 signaling between step 11 and step 12 and forward the packet data to the UE); and 
2refrain from reception of data packets from the source base station for relay to the UE (fig 15, step 9, para [0129]-[0131], “When the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) (equivalent to “second message”) to confirm the handover”, and in step 17, para [0137], “By sending the UE CONTEXT RELEASE message, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB”);
determine based on the message  that the target base station ... (fig 15, step 11, “RRC Conn.Reconf.Complete” message sent to the target eNB from the UE and para [0132], “The target eNB can now begin sending data to the UE, para [0131]);
however, Basu does not explicitly teach: ... is to be the primary base station for the UE after the handover.
Ingale in the same field of endeavor teaches: ... is to be the primary base station for the UE after the handover. (col 5, lines 13-19, “a controller configured to control transmitting a message including information indicating the change of the SCG to a master base station for the dual connectivity”).
 It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate the teaching of Ingale  into the system of Basu to use “is to be the primary base station for the UE after the handover” in order to improve system performance.

Regarding Claim 3, Basu discloses: The apparatus according to claim 1, the processing circuitry (fig 15, tgt eNB) further configured to: encode, for transmission to a mobility management entity (MME) , a path switch request message that indicates a request for a serving gateway (SGW) to transmit subsequent data packets to the target base station as part of the handover (fig 15, steps 11-12, L1/L2 signaling between steps 11-12, where, tgt eNB transmit packet data to MME and SGW, para [0136]-[0138]).  
Regarding Claim 4, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: decode, from the UE, a radio resource control (RRC) message that indicates that an RRC reconfiguration at the UE has been completed (fig 15, step 11, para [0131] “when the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover”); and encode a path switch request message for transmission to a mobility management entity (MME) at least partly in response to reception of the RRC message from the UE (fig 15, step 12, para [0132] “The target eNB sends a PATH SWITCH REQUEST message to MME to inform that the UE has changed cell”).  
Regarding Claim 5, Basu discloses: The apparatus (fig 15, tgt eNB) according to claim 1,  that includes one or more of: a cell radio network temporary identifier (C-RNTI) to identify the UE in a random access channel (RACH) procedure between the UE and the target base station, and a security algorithm identifier of the target base station (fig 15, para [0129]-[0131], where, UE performs synchronization to target eNB and accessed the target cell via RACH and in step 11, “the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover”); however, Basu does not explicitly teach: wherein the message is a secondary base station addition request message, and wherein the processing circuitry is further configured to: encode, for transmission to the source base station, a secondary base station addition request acknowledge message.  
Ingle in the same field of endeavor teaches: wherein the message is a secondary base station addition request message (fig 5, step 504, “SeNB Add Request (Multiple SCells added)”, col 13, lines 64-67), and wherein the processing circuitry is further configured to: encode, for transmission to the source base station, a secondary base station addition request acknowledge message (fig 5, step 511, “SeNB Add acknowledgement (PSCell, KeNB_s*)”, col 13, lines 64-67). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate the teaching of Ingale  into the system of Basu to use “wherein the message is a secondary base station addition request message, and wherein the processing circuitry is further configured to: encode, for transmission to the source base station, a secondary base station addition request acknowledge message” in order to improve system performance.

Regarding Claim 6, Basu discloses: The apparatus according to claim 5, the processing circuitry further configured to: attempt to detect a RACH preamble from the UE; 3encode, for transmission to the UE, a RACH message that indicates reception of the RACH preamble (fig 15, para [0129]-[0131], where, UE performs synchronization to target eNB and accessed the target cell via RACH and in step 11, “the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover”); and however, Basu does not explicitly teach: encode, for transmission to the source base station, secondary base station reconfiguration complete message that indicates a successful addition as the secondary base station, the successful addition based at least partly on the reception of the RACH preamble.  
Ingle in the same field of endeavor teaches: encode, for transmission to the source base station, secondary base station reconfiguration complete message that indicates a successful addition as the secondary base station (fig 5, step 511, col 14, lines 5-8)., the successful addition based at least partly on the reception of the RACH preamble (fig 5, step 524, col 14, lines 22-27).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate the teaching of Ingale  into the system of Basu to use “encode, for transmission to the source base station, secondary base station reconfiguration complete message that indicates a successful addition as the secondary base station, the successful addition based at least partly on the reception of the RACH preamble” in order to improve system performance.
Regarding Claim 7, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: encode, for transmission to the source base station, a sequence number (SN) status transfer request message that indicates a highest SN of data packets received from the source base station for relay to the UE (fig 15, step 8, “SN status transfer”, para [0128], “The source eNB sends the SN STATUS TRANSFER message to the target eNB to convey the uplink PDCP SN receiver status and the downlink PDCP SN transmitter status of E-RABs for which PDCP status preservation applies”); and decode, from the source base station, an SN status transfer message that indicates a starting SN for subsequent data packets (fig 15, step 8, “SN status transfer”, para [0128], “The source eNB sends the SN STATUS TRANSFER message to the target eNB with Data forwarding”);.  
Regarding Claim 8, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: decode, from the UE, a buffer status report (BSR) to request an uplink grant for communication to the target base station (fig 15, para [0131], where, “confirm the handover with uplink buffer status report) on a signaling radio bearer (SRB) (para [0058], uses SRB and DRB); encode, for transmission to the UE, the uplink grant (fig 15, step 1, UE receives UL allocation, para [0119] and para [0123]); and decode, from the UE, a radio resource control (RRC) reconfiguration complete message that indicates that an RRC reconfiguration at the UE has been completed (fig 15, step 11, para [0131], UE sends RRCConnectionReconfigurationComplete message).
Regarding Claim 9, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: decode, from the UE, a request for an uplink grant for communication to the target base station on a signaling radio bearer (SRB) (para [0058], uses SRB and DRB); and encode, for transmission to the UE, a handover command that includes the uplink grant (fig 15, step 9, UE receives an UL allocation + TA for UE, para [0130]). 
Regarding Claim 10, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: 4decode, from the UE, a request for an uplink grant (fig 15, para [0131], where, “confirm the handover with uplink buffer status report) for communication to the target base station on a signaling radio bearer (SRB) (para [0058], uses SRB and DRB); and encode, for transmission to the UE, a physical downlink control channel (PDCCH) that includes the uplink grant (para [0036]-[0037], “the PDCCH of a component carrier to schedule resources on another component carrier” which may include uplink grant when  there is no-cross-carrier scheduling).
Regarding Claim 11, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: decode, from the UE, a buffer status report (BSR) (fig 15, para [0131], “the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover, along with an uplink Buffer Status Report, whenever possible, to the target eNB to indicate that the handover procedure is completed for the UE”) to request an uplink grant for communication to the target base station on a signaling radio bearer (SRB) (para [0058], uses SRB and DRB);  wherein a bit field of one or more bits indicates that the BSR is intended for the target base station (fig 15, para [0131], “the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover, along with an uplink Buffer Status Report, whenever possible, to the target eNB to indicate that the handover procedure is completed for the UE”) and encode, for transmission to the UE, the uplink grant (fig 15, step 9, UE receives an UL allocation + TA for UE, para [0130]). 
Regarding Claim 12, Basu discloses: The apparatus according to claim 1, the processing circuitry (fig 15, tgt eNB) further configured to: 
decode, from the UE, a request for an uplink grant (fig 15, step 8, para [0130], send a buffer status report based on which UE receives an UL allocation, in step 9 co communicate with target eNB) for communication to the target base station on a signaling radio bearer (SRB) (fig 15, step 9, UE receives an UL allocation + TA for UE, para [0130]); and 
encode, for transmission to the UE, a radio resource control (RRC) message that indicates: the uplink grant, and an indication that the target base station has begun operation as the primary base station (fig 15, UE receives UL allocation in step 10, based on which in step 11, para [0131] sends indication that RRC conn.Reconf.Complete to communicate with tgt eNB and tgt eNB begin operation as Primary).
Regarding Claim 13, Basu discloses: The apparatus according to claim 1, the processing circuitry further configured to: determine a cell radio network temporary identifier (C-RNTI) to identify the UE after the handover is completed (fig 15, para [0131] , step 11,  “when the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover, along with an uplink Buffer Status Report, whenever possible, to the target eNB to indicate that the handover procedure is completed for the UE”) and encode, for transmission to the UE: a radio resource control (RRC) message that includes the C-RNTI, or a handover command that includes the C-RNTI (fig 15, para [0131] , step 11,  “when the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover” followed by the L1/L2 signaling stated between steps 11-12).
Regarding Claim 14, Basu discloses: The apparatus according to claim 1, wherein the target base station is arranged to operate in accordance with a New Radio (NR) protocol (para [0003] and para [0108], where, target network side supports New Radio technology).
Regarding Claim 15, Basu discloses: The apparatus according to claim 1, wherein the apparatus further includes a transceiver to receive the message and to transmit the first and second data packets (para [0042], the apparatus includes  transmitters and receivers (transceivers)). 
Regarding Claim 16, Basu discloses: The apparatus according to claim 1, wherein the processing circuitry includes a baseband processor to decode the message and to encode the first and second data packets (para [0214], “processor of the master base station” equivalent to “baseband processor”). 
Regarding Claim 17, Basu discloses: A non-transitory computer-readable storage medium that stores instructions (para [0276], “The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc.”) for execution by one or more processors to perform operations for communication by a base station (para [0275]-[0276], where, software that was processed by the processor for various communication operation), the base station configurable to operate as a source base station (fig 15, src eNB), the operations to configure the one or more processors (para [0275]-[0276]) to: 
determine that a handover of a User Equipment (UE) to a target base station is to be performed (fig 15, step 3, “HO decision”, para [0117], the src eNB makes decision based on Measurement Reports); 
---
wherein the source base station is to operate as a primary base station of the split bearer (fig 22f-g, para [0185]-[0186], “MeNB” (equivalent to “Primary base station”));
refrain from transmission of data packets to the UE on the split bearer (fig 15, step 9, para [0129]-[0131], “When the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) (equivalent to “second message”) to confirm the handover”, and in step 17, para [0137], “By sending the UE CONTEXT RELEASE message, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB”, Examiner’s Note: There is an implicit teaching of refraining from transmitting the data packet by the source base station after the handover have been completed).

Basu does not explicitly teach: encode, for transmission to the target base station a secondary base station addition request message for an establishment of a split bearer for the handover; decode, from the target base station a secondary base station  addition request acknowledge message that indicates a successful addition of the target base station as the secondary base station  of the split bearer and based on the successful addition of the target base station as the secondary base station; 
Ingale in the same field of endeavor teaches: encode, for transmission to the target base station a secondary base station addition request message for the handover (fig 5, MeNB 104, step 504, col 13, lines 64-67 and col 14, lines 1-2, sends/transmits SeNB Add Request (Multiple SCells added)) for an establishment of a split bearer (fig 2B, col 10, lines 35-50); 
decode (fig 5, step 506), from the target base station (fig 5, “SeNB 106” equivalent to “target base station”) a secondary base station  addition request acknowledge message (fig 5, steps 508 and 511, “SeNB Add Acknowledgement (PSCell, KeNB_s)”) that indicates a successful addition of the target base station as the secondary base station  of the split bearer and based on the successful addition of the target base station as the secondary base station (fig 5, steps 8 and 11, col14, lines 9-11“The MeNB 104 then sends a RRCConnectionReconfiguration message 512 to the UE, wherein the RRCConnectionReconfiguration message indicates that a new SeNB 106 has been added”, fig 2B, col 10, lines 35-50, for split bearer of the PSCell equivalent to “Secondary base station”);
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate the teaching of Ingale  into the system of Basu to use “encode, for transmission to the target base station a secondary base station addition request message for an establishment of a split bearer for the handover; decode, from the target base station a secondary base station  addition request acknowledge message that indicates a successful addition of the target base station as the secondary base station  of the split bearer and based on the successful addition of the target base station as the secondary base station” in order to improve system performance.
Regarding Claim 18, Basu discloses: The non-transitory computer-readable storage medium according (para [0276], “The software modules may be stored on any kind of computer readable storage media, for example RAM, EPROM, EEPROM, flash memory, registers, hard disks, CD-ROM, DVD, etc.”) to claim 17, the operations to further configure the one or more processors to: determine that the handover is to be performed based at least partly on one or more of: a first signal quality measurement for a first link between the UE and the source base station, and a second signal quality measurement for a second link between the UE and the target base station (fig 15, steps 2 and 3, para [0120]-[0121], where, “The source eNB makes decision based on MEASUREMENT REPORT and RRM information to hand off the UE”).
Regarding Claim 19, Basu discloses: An apparatus (fig 15, src eNB), comprising: 
Memory (para [0276]); and 
processing circuitry in communication with the memory (para [0276]), wherein the processing circuitry (fig 15, UE, para [0119]) is configured to: decode, from a source base station, a first data packet (fig 15, para [0120], step 2, “A MEASUREMENT REPORT (equivalent to “first data packet”) is triggered and sent to the eNB”, Examiner’s Note: it has an implicit teaching of “decoding” at [0121] 3 the source eNB makes decision based on MEASUREMENT REPORT and RRM information to hand off the UE); 
wherein, if the synchronization is successful, the processing circuitry is further configured to: encode, for transmission to the source base station, a second message (fig 27, para [0264], “the RRC Connection Reconfiguration Complete message (equivalent to “second message”) is transmitted by the UE to the MeNB (equivalent to “source eNB”)”) that indicates that the source base station is to refrain from transmission of data packets to the apparatus on the split bearer (fig 15, step 9, para [0129]-[0131], “When the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) (equivalent to “second message”) to confirm the handover”, and in step 17, para [0137], “By sending the UE CONTEXT RELEASE message, the target eNB informs success of HO to source eNB and triggers the release of resources by the source eNB”, Examiner’s Note: where, sending trigger to release the resources by the source eNB, is being interpreted as a request has been sent to the source eNB to refrain from sending of data packets to the split bearer, fig 22f-g, para [0185]-[0188]); and 
decode, from the target base station on the split bearer (fig 29, step 11, para [0265], target eNB receives handover completion message), a second data packet in accordance with the security parameter included in the first message (fig 29, step 8, para [0265], target eNB receives data forwarded from source eNB/MeNB (which is equivalent to “second data packet”), where, the same security algorithm identifier is used for step 7, para [0124]);
decode, from the source base station (fig 15, src eNB), a first message (fig 27, step 11, “[0131] 11 When the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (equivalent to “first message”) (C-RNTI) to confirm the handover”): however, Basu does not explicitly teach: an establishment of a split bearer for a handover to a target base station, and a security parameter, to be used for communication with the target base station on the split bearer.
Ingale in the same field of endeavor teaches: an establishment of a split bearer for a handover to a target base station (fig 5, steps 502-511, col 13-14, lines 64-67 and lines 1-8, where, SeNB Add Acknowledgement completed and split bearer have been established); and a security parameter (col 13, lines 20-22), to be used for communication with the target base station on the split bearer (fig 5, step 520, col 14, lines 19-20, “The MeNB 104 also starts forwarding data 520 to the SeNB 106”);
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to incorporate the teaching of Ingale  into the system of Basu to use “an establishment of a split bearer for a handover to a target base station, and a security parameter, to be used for communication with the target base station on the split bearer” in order to improve system performance.
  
Regarding Claims 20 and 22, Basu discloses: The apparatus according to claim 19 (fig 15, src eNB), the processing circuitry further configured to: 
7encode, for transmission to the target base station, a buffer status report (BSR) to request (fig 15, para [0131], “the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover, along with an uplink Buffer Status Report, whenever possible, to the target eNB to indicate that the handover procedure is completed for the UE”) an uplink grant for communication to the target base station (fig 15, step 9, UE receives an UL allocation + TA for UE, para [0130]) on a signaling radio bearer (SRB) decode, from the target base station, the uplink grant (para [0058], uses SRB and DRB); and 
encode, for transmission to the target base station, a radio resource control (RRC) reconfiguration complete message that indicates that an RRC reconfiguration for the split bearer at the apparatus has been completed (fig 15, step 11, para [0131] 11 “When the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover, along with an uplink Buffer Status Report, whenever possible, to the target eNB to indicate that the handover procedure is completed for the UE”).
 
Regarding Claim 21, Basu discloses: The apparatus according to claim 20, the processing circuitry further configured to: encode the RRC reconfiguration complete message (fig 15, step 11, para [0131] 11 “When the UE has successfully accessed the target cell, the UE sends the RRCConnectionReconfigurationComplete message (C-RNTI) to confirm the handover, along with an uplink Buffer Status Report, whenever possible, to the target eNB to indicate that the handover procedure is completed for the UE”) to include at least one of: a predetermined SRB identifier (ID), and a predetermined logical channel ID (para [0098], where, “SRB1” equivalent to “SRB with ID 1”).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561. The examiner can normally be reached Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIZAM U AHMED/Examiner, Art Unit 2461